PER CURIAM.
We concur with Judge Hand in the finding that the storm was not of an unusual or extraordinary character. One might expect to encounter such a storm in that part of Long Island Sound at any time. We also concur in his conclusion that the Sandford *78was not of sufficient power to undertake to haul such a tow as this through the Sound with the chance of meeting such a storm. The event shows this quite clearly.
It is contended on appeal that; her lack of power was not the cause of the catastrophe, because before it happened her own power was supplemented by the much great power of the Hokendauqua. This presents a question of fact: Whether the Hokendauqua made fast to the Sandford before or after the towing hawser of the barges parted. There is a sharp conflict of testimony on this point; some of those on the tow say she made fast before. On the other hand, the petition of the owner of the Sandford avers that it was subsequently, while she was proceeding to New Haven, with what was left of her tow, intending after getting those in a place of safety to return and look for the others. The master of the Sandford, who certainly ought to know,-testified positively that it was not until some time after the hawser parted. The master of the Hokendauqua says merely that the condition of the tow looked all right to him — it was a dark night — and that he supposed the whole nine were there. But he also says that when he arrived they were “pulling along for New Haven.” The hawser broke when they were near Faulkner Island, and when it broke they were heading for the Long Island shore “somewheres around S. W.” They did not head “to the westward for New Haven” until after it parted.
The decree is affirmed on the opinion of the District Judge.